"Van Brunt, P. J.
The court, at any special term, had undoubtedly the power to entertain the application, but in the regulation of the business in this district it has always been the practice to require applications for judgment in divorce cases, unless ex parte, to be made at the special term for the hearing of enumerated motions, and not at the special term for the hearing of non-enumerated motions. Therefore the justice was right in refusing *225to hear the motion. If he assigned an erroneous reason for his refusal, this fact forms no ground for requiring him to violate the rules which the judges of this district have adopted for the regulation of the business of the court. If the plaintiff in this case has a right to have his application heard at the special term for the hearing of motions, then any suitor has a right to bring any action to trial there. Such a ruling would be subversive of all power in the court to regulate its business. It seems to me that the appeal is utterly without merit, and such appeals should not be successful. The order should be affirmed, with costs and disbursements.
Bartlett, J., concurs.